 


113 HRES 523 EH: Electing a Member to certain standing committees of the House of Representatives.
U.S. House of Representatives
2014-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 523 
In the House of Representatives, U. S.,

March 25, 2014
 
RESOLUTION 
Electing a Member to certain standing committees of the House of Representatives. 
 
 
That the following named Member be, and is hereby, elected to the following standing committees of the House of Representatives:

Committee on Transportation and Infrastructure:Mr. Jolly.

Committee on Veterans’ Affairs:Mr. Jolly.

 
 
Karen L. Haas,Clerk.
